DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed February 25, 2022.
	Claims 26-36, 39-41 and 43-45 are pending.  Claims 1-25, 37-38 and 42 are canceled.  Claims 26, 28, 34-36, 39-40 and 43-44 are amended.  Claims 26, 34 and 40 are independent.
Allowable Subject Matter
Claims 26-36, 39-41 and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 26, there is no teaching or suggestion in the prior art of record to provide the recited memory controller carrying out a recovery voltage setting operation to set the recovery voltage, the recovery voltage setting operation comprising: setting an initial test voltage, applying a test voltage to the memory cells of the second group to assess the logic state thereof, responsive to the logic state of at least one memory cell of the second group assessed with the test voltage being different from the predefined logic state, increasing the value of the test voltage, and repeating application of the test voltage to the memory cells of the second group to assess the logic state thereof using the increased value of the test voltage, and responsive to the logic state of all the memory cells of the second group assessed with the test voltage being equal to the predefined logic state, the memory controller setting 
With respect to independent claim 34, there is no teaching or suggestion in the prior art of record to provide the recited steps of carrying out a recovery voltage setting operation to set the recovery voltage, the recovery voltage setting operation comprising: setting an initial test voltage such that it corresponds to the reading voltage, applying a test voltage to the memory cells of the second group to assess the logic state thereof, responsive to the logic state of at least one memory cell of the second group assessed with the test voltage being different from the predefined logic state, increasing the value of the test voltage, and repeating application of the test voltage to the memory cells of the second group to assess the logic state thereof using the increased value of the test voltage, responsive to the logic state of all the memory cells of the second group assessed with the test voltage being equal to the predefined logic state, setting the recovery voltage according to the test voltage used in the last application of the test voltage to the memory cells of the second group to assess the logic state thereof that has been carried out, in combination with the other limitations.
With respect to independent claim 40, there is no teaching or suggestion in the prior art of record to provide the recited steps of carrying out a recovery voltage setting operation to set the recovery voltage, the recovery voltage setting operation comprising: setting an initial test voltage, applying a test voltage to the memory cells of the second group to asses the logic state thereof, responsive to the logic state of at least one memory cell of the second group assessed with the test voltage being different from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825